Name: Commission Regulation (EC) No 341/95 of 20 February 1995 amending Regulations (EEC) No 2698/93 and (EC) No 1590/94 in the pigmeat sector following the accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade policy;  animal product;  European construction
 Date Published: nan

 21 . 2. 95 I EN 1 Official Journal of the European Communities No L 39/3 COMMISSION REGULATION (EC) No 341/95 of 20 February 1995 amending Regulations (EEC) No 2698/93 and (EC) No 1590/94 in the pigmeat sector following the accession of Austria, Finland and Sweden THE COMMISSION OF THE EUROPEAN COMMUNITIES, pigmeat sector between the three new Member States, on the one hand, and Hungary, the Czech Republic and Romania, on the other hand ; Having regard to the Treaty establishing the European Community, Whereas, in order to allocate the available quantities, the quantity carried forward from the period 1 January to 31 March 1995 should be added to the quantity available during the period 1 April to 30 June 1995 and the new quantities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 opening and providing for the admi ­ nistration of Community tariff quotas in 1995 for certain agricultural products and for beer ( 1 ), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in parti ­ cular Article 22 thereof, Article 1 Annex I to Regulation (EEC) No 2698/93 is hereby replaced by Annex I to this Regulation. Article 2 Annex I to Regulation (EC) No 1 590/94 is hereby replaced by Annex II to this Regulation. Whereas concessions for certain pigmeat products have been granted pursuant to Commission Regulation (EEC) No 2698/93 of 30 September 1993 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic (3), as last amended by Regulation (EC) No 2676/94 (4), and Commission Regulation (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania (*), as amended by Regulation (EC) No 2337/94 (6) ; Article 3 The quantities available for the period from 1 April to 30 June 1995 for groups 1 , 2, 4 and 11 under Regulation (EEC) No 2698/93 and for groups 16 and 17 under Regu ­ lation (EC) No 1590/94 shall be as set out in Annex III to this Regulation . Whereas, following the accession of Austria, Finland and Sweden, Council Regulation (EC) No 3379/94 opened certain tariff quotas ; whereas Annex I to Regulations (EEC) No 2698/93 and (EC) No 1590/94 should be adjusted to take account of the trade arrangements in the (') OJ No L 366, 31 . 12. 1994, p. 3 . (2) OJ No L 282, 1 . 11 . 1975, p. 1 . O OJ No L 245, 1 . 10 . 1993, p. 80. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. (4) OJ No L 285, 4. 11 . 1994, p. 7. (5) OJ No L 167, 1 . 7. 1994, p. 16. (6) OJ No L 254, 30 . 9 . 1994, p. 19 . No L 39/4 I EN 1 Official Journal of the European Communities 21 . 2. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1995. For the Commission Franz FISCHLER Member of the Commission No L 39/521 . 2 . 95 EN Official Journal of the European Communities A NNEX I 'ANNEX T A. Products originating in Hungary I. Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 1601 00 91 5 200 5 905 6 305 2 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 260 409 429 3 0210 1111 0210 12 11 0210 19 40 0210 19 51 1 300 1 400 1 500 II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 4 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 Q 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 Q 0203 29 59 26 000 28 050 30 050 ') Except tenderloin put up in single units . No L 39/6 PEN Official Journal of the European Communities 71 J 95 B. Products originating in Poland I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 5 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 2 600 2 800 3 000 6 1601 00 91 1601 00 99 1 950 2100 2 250 7 1602 41 10 1602 4210 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 8 300 9 000 9 600 II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 8 0103 92 19 1 200 1 300 1 400 9 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (*) 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 Q 0203 29 59 8 400 9 100 9 800 *) Except tenderloin put up in single units . 21 . 2. 95 | EN 1 Official Journal of the European Communities No L 3977 C. Products originating in the Czech Republic Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 10 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 Q 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 Q 0203 29 59 3 730 4 000 4 270 11 1602 41 10 1602 42 10 1602 49 420 565 600 (*) Except tenderloin put up in single units . D. Products originating in the Slovak Republic Levy reduced by 60 % (in tonnes) Group CN code 1 July 1993 1 July 1994 1 July 1995 No to 30 June 1994 to 30 June 1995 to 30 June 1996 12 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 Q 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 Q 0203 29 59 1 870 2 000 2130 11 1602 41 10 1602 42 10 1602 49 180 195 210 (*) Except tenderloin put up in single units. No L 39/8 PEN Official Journal of the European Communities 21 . 2. 95 ANNEX II ANNEX I A. Products originating in Bulgaria Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 14 0203 11 10 0203 29 55 Q 210 220 230 (*) Except tenderloin put up in single units. B. Products originating in Romania I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July 1996 to 30 June 1997 15 1601 00 91 1601 00 99 910 960 1 020 16 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1 626 1 716 1 1 694 II . Levy reduced by 60 % (in tonnes) Group CN code 1 July 1994 1 July 1995 1 July 1996 No to 30 June 1995 to 30 June 1996 to 30 June 1997 17 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 55 Q 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 Q 0203 29 59 12 690 13 500 14 270 f) Except tenderloin put up in single units .' 21 . 2. 95 EN Official Journal of the European Communities No L 39/9 ANNEX III (in tonnes) Group No Total quantity available for the periodfrom 1 April to 30 June 1995 1 1 705 2 273,9 4 23 061,5 11 565 16 1 592,2 17 12 690